DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Disposition of the Claims
	Claims 10-23 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-13, 15-20, 22, 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomita (US 20140320736 A, of record).
Regarding claim 10, Tomita teaches an interchangeable lens (Fig. 1) attachable to a camera body, comprising: an optical system comprising:
a lens (3) movable in a direction of an optical axis (by focusing system 33); and 
a transmitter (36) configured to transmit a first value (Kcur) and a second value (Kmin) to the camera body (2), wherein the first value indicates a relationship between a movement amount of the lens and a movement amount of an image formed by the optical system and is decided depending on a position of the lens on the optical axis (¶67-68), and the second value is equal to the first value regardless of the position of the lens (¶164).
Regarding claim 11 and 12, Tomita teaches the interchangeable lens according to claim 10, wherein the transmitter is configured to transmit a third value (Kmax) equal to or larger than the first value to the camera body (sequitur).
Regarding claim 13, Tomita teaches the interchangeable lens according to claim 11, further comprising: a receiver (36) configured to receive (¶78) a request signal from the camera body, wherein the transmitter is configured to transmit the second value and the third value to the camera body when the receiver receives the request signal (¶78).
Regarding claim 15, Tomita teaches the interchangeable lens according to claim 10, further comprising: a detector configured to detect the position of the lens on the optical axis (¶10, “detect the focus adjustment state” [which is exceptionally well known to depend on lens position] “even if the focus adjustment lens moves …”), wherein the transmitter is configured to transmit, to the camera body, the first value indicating the relationship between the movement amount of the lens and the movement amount of the image formed by the optical system at the position of the lens on the optical axis detected by the detector (¶25, transmission and receiving of signals to perform focus control, i.e. lens movement, using such parameters as disclosed supra).
Regarding claim 16, Tomita teaches the interchangeable lens according to claim 10, wherein the transmitter is configured to transmit the second value to the camera body when a live-view recording operation is performed by an operator, and not to transmit the second value to the camera body before the live-view recording operation is performed (¶183).
Regarding claim 17, Tomita teaches the interchangeable lens according to claim 10, wherein the transmitter is configured to start transmitting the second value before search driving of a focusing optical system in contrast AF is started (¶183).
Regarding claim 18, Tomita teaches the interchangeable lens according to claim 10, further comprising: a receiver (36) configured to receive a request signal from the camera body, wherein the transmitter is configured to transmit the second value to the camera body when the receiver receives the request signal (¶78).
Regarding claim 19, Tomita teaches the interchangeable lens according to claim 18, wherein the receiver is configured to receive the request signal repeatedly from the camera body, and the transmitter is configured to transmit the second value repeatedly to the camera body every time the receiver receives the request signal (¶78; “repeatedly” being inferred from the system being an electronically operated focusing operation, lest the camera be inoperable for its intended purpose of focus adjustment i.e. repeatedly changing focus).
Regarding claim 20, Tomita teaches the interchangeable lens according to claim 10, wherein the first value indicates a ratio of the movement amount of an image formed by the optical system with regard to the movement amount of the lens (¶165).
Regarding claim 22, Tomita teaches a camera body (2) attachable to the interchangeable lens according to claim 10 (Fig. 1).
Regarding claim 23, Tomita teaches a camera (Fig. 1, 1) comprising: the interchangeable lens according to claim 10; and a camera body (2) attachable to the interchangeable lens.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita as applied to claim 10.
Regarding claim 14, Tomita teaches the interchangeable lens according to claim 10, Tomita provides for lens control parametrization by the claimed values, but does not explicitly show wherein the first value transmitted by the transmitter at a first time point is different from the first value transmitted by the transmitter at a second time point different from the first time point, the first value transmitted by the transmitter at the first time point is equal to the second value, and the first value transmitted by the transmitter at the second time point is equal to the second value.
However, it is considered that one of ordinary skill in the art would only be required to operate the full range of configurations attainable by the interchangeable lens of Tomita in order to attain the claimed configuration. That is, by operating the device, the values transmitted would necessarily be updated over time, and if operated over the full range, be equal to the boundary parameters taught above.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized all available configurations of Tomita and thereby satisfied the claimed relationship.
Regarding claim 21, Tomita teaches the interchangeable lens according to claim 10, Tomita teaches wherein the first value indicates a ratio of the movement amount of an image formed by the optical system with regard to the movement amount of the lens (¶165).
Tomita does not explicitly show wherein the first value indicates a ratio of the movement amount of the lens with regard to the movement amount of an image formed by the optical system, i.e. the inverse ratio. However, automated control systems are well known and utilizing the reciprocal of a known parameter would accordingly have mathematically predictable results..
Absent any criticality of using the inverse ratio of that of Tomita, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that predictable results would be achieved using the inverse ratio of Tomita.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-11 of U.S. Patent No. 10302902 in view of Tomita (US 20140320736 A1).
Regarding claim 10-23, although the instant claims and the ‘902 patent’s claim 1are not identical, they are not patentably distinct from each other because the limitations of the instant claims are further known from Tomita as detailed above, such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ‘902 patent’s claims using the teachings of Tomita and thus achieved an invention that would read on the broader scope of the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872